DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 20180326493) in view of Schaufler (US 20160213485) and further in view of Yoo (US 20140065194).
With respect to claim 1, Gallagher teaches a method of forming a spinal implant construct (e.g. built up portion of 10 still attached to the build plate/substrate/support material, see para. 43) on a build plate (e.g., substrate, see para. 29, 40 or build plate/support material, see para. 43) and manufacturing a spinal implant (e.g. 10 when it is separated from build plate/substrate/support material, see para. 38, 39, fig. 3 below) from the spinal implant construct (comparable to elements 12 and S of the invention, see para. 22 of the published Specification of the invention), the method comprising: providing the build plate having an upper surface (e.g. surface that 10 is built upon); forming on the upper surface of the build plate the spinal implant construct via an 

    PNG
    media_image1.png
    468
    926
    media_image1.png
    Greyscale

Gallagher does not appear to teach the build plate having a first orienting surface and a second orienting surface; orienting the build plate relative to a subtractive-
Schaufler, also drawn to a method of forming a tissue growth promoting implant (100) and spinal implant construct (100 when attached to the build plate, see para. 39) using a 3-D printer (see para. 39), teaches moving a subtractive tool (e.g. clippers, buffer wheels, etc., see para. 39) relative to a build plate to remove first and second portions (e.g. burrs, imperfections, see para. 39)  of the spinal implant construct in order to prepare the implant for implantation with post machining (see para. 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gallagher to include moving a subtractive tool relative to the build plate, in view of Schaufler, in order to prepare the implant for implantation with post machining.
Yoo, also drawn to a method of forming a tissue growth promoting implant construct (e.g., build plate+ build material- see para. 2, 103, 107) and implant (see para. 4) using a 3-D printer (see para. 2), teaches a build plate can have a variety of alternate equivalent shapes (e.g. rectangular, octagonal, hexagonal- see para. 107, fig. 6) containing first and second orienting surfaces (e.g. side surfaces, see para. 107, fig. 6), a mechanism (conveyor system, see para. 18, 84, 86) used to orient/position the build plate/orienting surfaces relative to tools used to construct/form the desired implant construct/implant, and a computer used to control the systems and tools used to form the implant and implant construct (see para. 134, 138), in order to allow the user to properly design, position and form the desired implant (see para. 138).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Gallagher with the build plate having a first orienting surface and a second orienting surface; orienting the build plate relative to a subtractive-manufacturing tool using the first orienting surface; orienting the build plate relative to the subtractive-manufacturing tool using the second orienting surface, in view of Yoo, in order to allow the user to properly design, position and form the desired implant.
As for claim 3, Gallagher, as modified by Schaufler and Yoo, further teaches the method of claim 1, wherein forming the spinal implant construct includes forming a nose portion (e.g. tip) of the spinal implant construct at or adjacent the first end of the spinal implant construct (see fig. 3 above), and forming a first surface (10) and a second surface (20) that extend from at or adjacent the first end toward the second end (see fig. 3 above). 
As for claim 4, Gallagher, as modified by Schaufler and Yoo, further teaches the method of claim 3, wherein one of the first surface and the second surface of the spinal implant construct forms an upper surface of the spinal implant, and the other of the first surface and the second surface of the spinal implant construct forms a lower surface of the spinal implant (see fig. 3 above and also para. 30). 
As for claim 5, Gallagher, as modified by Schaufler and Yoo, further teaches the method of claim 4, wherein forming the spinal implant construct includes forming an aperture between the first surface and the second surface (see fig. 3 above). 
With respect to claim 6, Gallagher teaches a method of forming a spinal implant construct (e.g. built up portion of 10 still attached to the build plate/substrate/support material, see para. 43) on a build plate (e.g., substrate, see para. 29, 40 or build plate/support material, see para. 43) and manufacturing a spinal implant (e.g. 10 when it is separated from build plate/substrate/support material, see para. 38, 39, fig. 3 below) from the spinal implant construct (comparable to elements 12 and S of the invention, see para. 22 of the published Specification of the invention), the method comprising: providing the build plate having an upper surface (e.g. surface that 10 is built upon); forming on the upper surface of the build plate the spinal implant construct via an additive manufacturing process (see para. 40, 43) by adding material to the upper surface of the build plate to form the spinal implant construct at or adjacent a first end and continuing to add the material toward a second end until the spinal implant construct is formed by the additive manufacturing process (see para. 40, 43 and note that the additive building can occur between (first) leading and (second) trailing ends as shown in fig. 1-3, these are comparable to ends 30 and 32 as shown in para. 22 of the published Specification of the invention); and detaching the spinal implant from the upper surface of the build plate (e.g. to allow for implantation of the implant, see para. 2 and abstract). Gallagher further teaches the use of subtractive manufacturing (tools for machining, drilling, grinding, etc., see para. 52) to remove first and second portions of the material from the spinal implant construct (e.g. to refine the implant for implantation or create micro and nano-scale structures, see para. 52). Gallagher further teaches wherein forming the spinal implant construct includes forming a nose portion (e.g. tip) of the spinal implant construct at or adjacent the first end of the spinal implant construct (see fig. 3 below), and forming a first surface (10) and a second surface (20) that extend from at or adjacent the first end toward the second end (see fig. 3 below). 

    PNG
    media_image1.png
    468
    926
    media_image1.png
    Greyscale

Gallagher does not appear to teach the build plate having a first orienting surface and a second orienting surface; orienting the build plate relative to a subtractive-manufacturing tool using the first orienting surface, and then moving the subtractive-manufacturing tool to remove a first portion of the material from the spinal implant construct using the subtractive manufacturing tool; orienting the build plate relative to the subtractive-manufacturing tool using the second orienting surface, and then moving the subtractive-manufacturing tool to remove a second portion of the material from the spinal implant construct using the subtractive manufacturing tool; and wherein movement of the subtractive-manufacturing tool to remove the first portion of the material occurs along a first path, and movement of the subtractive-manufacturing tool to remove the second portion of the material occurs along a second path.
Schaufler, also drawn to a method of forming a tissue growth promoting implant (100) and spinal implant construct (100 when attached to the build plate, see para. 39) using a 3-D printer (see para. 39), teaches moving a subtractive tool (e.g. clippers, buffer wheels, etc., see para. 39) relative to a build plate to remove first and second portions (e.g. burrs, imperfections, see para. 39)  of the spinal implant construct in order to prepare the implant for implantation with post machining (see para. 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gallagher to include moving a subtractive tool relative to the build plate, in view of Schaufler, in order to prepare the implant for implantation with post machining.
Yoo, also drawn to a method of forming a tissue growth promoting implant construct (e.g., build plate+ build material- see para. 2, 103, 107) and implant (see para. 4) using a 3-D printer (see para. 2), teaches a build plate can have a variety of alternate equivalent shapes (e.g. rectangular, octagonal, hexagonal- see para. 107, fig. 6) containing first and second orienting surfaces (e.g. side surfaces, see para. 107, fig. 6), a mechanism (conveyor system, see para. 18, 84, 86) used to orient/position the build plate/orienting surfaces relative to tools used to construct/form the desired implant construct/implant, and a computer used to control the systems and tools used to form the implant and implant construct (see para. 134, 138), wherein movement occurs along a first path and along a second path (see para. 134, 138 and note that the conveyor system allows movement along at least two paths/directions), in order to allow the user to properly design, position and form the desired implant (see para. 138).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Gallagher with the build plate having a first orienting surface and a second orienting surface; orienting the build plate relative to a subtractive-manufacturing tool using the first orienting surface; orienting the build plate relative to the subtractive-manufacturing tool using the second orienting surface; and wherein movement of the subtractive-manufacturing tool to remove the first portion of the material occurs along a first path, and movement of the subtractive-manufacturing tool to remove the second portion of the material occurs along a second path, in view of Yoo, in order to allow the user to properly design, position and form the desired implant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest further comprising forming a detachment area between the build-plate and the spinal implant construct via a subtractive manufacturing process, wherein the spinal implant is detached from the build plate at the detachment area, and the detachment area forms a leading surface of the spinal implant, as set forth in claim 2.

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein one of the first path and the second path of the subtractive-manufacturing tool removes the first portion of the material from the nose portion to shape and/or smoothen the nose portion, as set forth in claims 7-8.

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a method of forming two spinal implant constructs on a build plate and manufacturing two spinal implants from the two spinal implant constructs, the method comprising forming on the upper surface of the build plate the two spinal implant constructs each having a first end and an opposite second end via an additive manufacturing process by adding material to the upper surface of the build plate at a first location to form a first one of the spinal implant constructs at or adjacent the first end of the first one of the spinal implant constructs and continuing to add the material toward the second end of the first one of the spinal implant constructs until the first one of the two spinal implant constructs is formed by the additive manufacturing process and by adding material to the upper surface of the build plate at a second location to form a second one of the spinal implant constructs at or adjacent the first end of the second one of the spinal implant constructs and continuing to add the material toward the second end of the second one of the spinal implant constructs until the second one of the two spinal implant constructs is formed by the additive manufacturing process; orienting the build plate relative to a subtractive-manufacturing tool using the first orienting surface, and then moving the subtractive-manufacturing tool to remove a first portion of the material from each of the two spinal implant constructs using the subtractive-manufacturing tool; orienting the build plate relative to the subtractive-manufacturing tool using the second orienting surface, and then moving the subtractive-manufacturing tool to remove a second portion of the material from each of the two spinal implant constructs using the subtractive-manufacturing tool, as set forth by claims 9-16.

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a method of forming three spinal implant constructs on a build plate and manufacturing three spinal implants from the three spinal implant constructs, the method comprising: forming on an upper surface of a build plate the three spinal implant constructs each having a first end and an opposite second end via an additive manufacturing process by adding material to the upper surface of the build plate at a first location to form a nose portion of a first one of the spinal implant constructs at or adjacent the first end of the first one of the spinal implant constructs and continuing to add the material toward the second end of the first one of the spinal implant constructs to form a first surface and a second surface of the first one of the spinal implant constructs until the first one of the three spinal implant constructs is formed by the additive manufacturing process, by adding material to the upper surface of the build plate at a second location to form a nose portion of a second one of the spinal implant constructs at or adjacent the first end of the second one of the spinal implant constructs and continuing to add the material toward the second end of the second one of the spinal implant constructs to form a first surface and a second surface of the second one of the spinal implant constructs until the second one of the three spinal implant constructs is formed by the additive manufacturing process, and by adding material to the upper surface of the build plate at a third location to form a nose portion of a third one of the spinal implant constructs at or adjacent the first end of the third one of the spinal implant constructs and continuing to add the material toward the second end of the third one of the spinal implant constructs to form a first surface and a second surface of the third one of the spinal implant constructs until the third one of the three spinal implant constructs is formed by the additive manufacturing process, as set forth by claims 17-20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 2, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773